EX-99.j CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm under the captions "Financial Highlights" in the Prospectuses and “Financial Statements” in the Statement of Additional Information in this Registration Statement (Form N-1A)(Post-Effective Amendment No. 127 to File No. 002-10765; Amendment No. 127 to File No. 811-00249) of Delaware Group Equity Funds I, and the caption “Other Information” in the October 31, 2010 Annual Report of Delaware Mid Cap Value Fund incorporated by reference in this Registration Statement. /s/ERNST & YOUNG LLP Philadelphia, Pennsylvania February 25, 2011 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our reports dated December 17, 2010, relating to the financial statements and financial highlights which appear in the October 31, 2010 Annual Report to Shareholders of Delaware Mid Cap Value Fund (constituting Delaware Group Equity Funds I), which are also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings "Financial Highlights” and "Financial Statements" in such Registration Statement. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Philadelphia, Pennsylvania
